Citation Nr: 1824710	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  16-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral sensorineural hearing loss.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus. 

3. Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder (MDD), as secondary to a service connected disability of deformity and degenerative changes of the right middle finger.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty service from February 1948 to February 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) New Orleans that denied a claim for service connection for major depressive disorder (MDD) and declined to reopen claims for service connection for bilateral sensorineural hearing loss and tinnitus.

With regard to the petition to reopen the claim for service connection for a bilateral sensorineural hearing loss claim, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The January 2007 rating decision that declined to reopen the claim of service connection for bilateral sensorineural hearing loss and tinnitus is final.

2. New and material evidence has not been received since the last final decision on the claims of service connection for bilateral sensorineural hearing loss. 

3. New and material evidence has not been received since the last final decision on the claims of service connection for tinnitus.

4. The Veteran's MDD is not shown to be related to any period of active duty service.  A psychosis has never been demonstrated or shown to have occurred years post service and is not shown to be related to or aggravated by any in-service occurrence or event. 


CONCLUSION OF LAW

1. The January 2007 decision that declined to reopen the claims of service connection for bilateral sensorineural hearing loss and tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. As new and material evidence has not been received since the final January 2007 rating decision, the requirements to reopen the claim of service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. As new and material evidence has not been received since the final January 2007 rating decision, the requirements to reopen the claim of service connection for tinnitus have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4. The criteria for establishing service connection for an acquired psychiatric disability has not been met.  38 U.S.C. §§1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for hearing loss and tinnitus was initially denied in a November 2005 rating decision.  The Veteran was notified of that decision, but did not appeal or submit new and material evidence within one year.  That decision became final.  A January 2007 rating decision declined the claims of service connection for bilateral sensorineural hearing loss and tinnitus.  The Veteran was notified of the denial, but did not appeal.  Therefore, the January 2007 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (b); 38 C.F.R. §§ 3.104 , 20.302, 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

For the singular purpose of determining whether new and material evidence has been submitted that is sufficient to reopen a claim, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (the Court) has endorsed a low threshold standard for reopening a claim.  Shade v. Shinseki, 24 Vet. App. 110   (2010).

At the time of the last final decision in January 2007, the evidence then consisted of Service Treatment Records (STRs) noting that the Veteran tested normal for hearing at discharge and VA hearing examinations noting that the Veteran's hearing loss and tinnitus is related to his post service occupational acoustic trauma.  

Evidence added to the record since the final January 2007 decision included lay statements from the Veteran asserting that that while assigned to a large generator plant in Guam, he was exposed to high decibel acoustic trauma and that the cleaning compounds used in the generator plant damaged his ear follicles and related to his hearing loss and tinnitus.  The Veteran has since also submitted Appellate Briefs noting studies regarding acoustic trauma and delayed onset hearing loss.  This evidence although new, is not material as it is not probative of whether the Veteran's bilateral sensorineural hearing loss and tinnitus is related to his military service.  The evidence submitted does not raise the possibility of substantiating an unestablished fact necessary to pursue the claim- that is a nexus between his current hearing disabilities and his military service.  Accordingly, because no new and material evidence has been received, the claim of entitlement to service connection for bilateral sensorineural hearing loss and tinnitus is not reopened. 

Service connection 

The Veteran claims he has MDD, either as a result of service or aggravated by his service-connected disabilities.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability. Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  Secondary service connection will be granted if a disability is proximately due to or the result of a service-connected disease or injury or aggravated by a service-connected disease or injury. See Allen v. Brown, 7 Vet.App. 439 (1995) (en banc); 38 C.F.R. § 3.310(a)-(b). 

The first element of service connection is not established for this claim because the record demonstrates that the Veteran does not have a current mental disorder.  In the Veteran's most recent April 2015 VA psychiatric examination, the examiner diagnosed the Veteran with not having a mental disorder.  

The Veteran's STRs confirm that upon entry in February 1948 to discharge in February 1952, the Veteran was evaluated as normal for psychiatric purposes.  STRs reveal no complaints, diagnosis, or treatments for a mental disorder by the Veteran. 

In an April 2015 psychiatric examination, the VA examiner did note that the Veteran reported being treated for depression in the 1960's, but diagnosed the Veteran as currently not having a mental disorder.  The examiner also noted that approximately fifteen outpatient notations in the Veteran's VA records from February 2003 to July 2014 described the Veteran as being negative for depression.  The examiner also noted that the Veteran's current mental state has not resulted in any social or occupational disabilities.  

In a June 2015 Notice of Disagreement, a December 2015 Statement in Support of the Claim, and a July 2016 Appellate Brief,  the Veteran asserted his mental disorder is secondary to the deformity and degenerative changes of his right middle finger service connected at 10 percent.  The Board notes the Veteran's lay statements of record.  Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is clearly competent to attest to symptoms he may have experienced. 

However, in considering the Veteran's lay statements, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between his current disability and service.  While lay persons are competent to provide opinions on some medical matters (See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the diagnosing of the Veteran's disability is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As such, the Veteran's statements regarding whether any psychiatric disability being aggravated by his service connected disability are outweighed by the other evidence of record, and, as such, are not considered competent or probative evidence favorable to his claim.  Absent a diagnosis of a mental disability, the claim for service connection must be denied. 

As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral sensorineural hearing loss is denied.

The claim as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an acquired psychiatric disability, to include MDD is denied.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


